Case: 2:20-cv-01625-MHW-KAJ Doc #: 15 Filed: 10/05/20 Page: 1 of 1 PAGEID #: 90




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Kristopher McGee,
                                                       Case No. 2:20–cv–1625
      Plaintiff,
                                                       Judge Michael H. Watson
      v.
                                                       Magistrate Judge Jolson
Suciu, et al.,

      Defendants.

                                        ORDER

       On July 28, 2020, Magistrate Judge Jolson issued a report and

recommendation (“R&R”) recommending that Plaintiff’s motion for default judgment,

ECF No. 7, be denied. R&R, ECF No. 13. Magistrate Judge Jolson notified the

parties of their right to file objections to the R&R pursuant to 28 U.S.C. § 636(b)(1).

Id. at 2. She also specifically advised the parties that the failure to object to the R&R

within fourteen days would result in a waiver of both the right to de novo review by

the District Judge and the right to appeal the decision of the District Court adopting

the R&R. Id.

      The deadline for filing such objections has passed, and no objections were

filed. Having received no objections, the R&R is ADOPTED, and Plaintiff’s motion

for default judgment, ECF No. 7, is DENIED. The Clerk is DIRECTED to terminate

ECF Nos. 7, 13.

      IT IS SO ORDERED.

                                         /s/ Michael H. Watson____________
                                         MICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT
